NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             VICTOR R. ZIEGLER, SR.,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                 2017-1640, 2017-1641
                ______________________

    Petitions for review of the Merit Systems Protection
Board in Nos. DE-3443-02-0301-I-1, DE-3443-06-0454-M-
2, DE-3443-06-0455-M-2.
                  ______________________

               Decided: August 15, 2017
                ______________________

   VICTOR R. ZIEGLER, SR., Fort Thompson, SD, pro se.

    SARA B. REARDEN, Office of the General Counsel,
Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK,
KATHERINE M. SMITH, JEFFREY GAUGER.
               ______________________

          Before NEWMAN, O’MALLEY, and REYNA,
                   Circuit Judges.
2                                          ZIEGLER   v. MSPB



PER CURIAM.
    Victor Ziegler, Sr. petitioned the Merit Systems Pro-
tection Board for review of a 2002 final order that dis-
missed certain appeals for lack of jurisdiction. The Board
concluded that Mr. Ziegler’s petition was filed untimely
and that it, therefore, lacked jurisdiction. We affirm the
decision of the Board.
                      BACKGROUND
    This complicated series of litigation began nearly six-
teen years ago and now reaches this court for the third
time. The rich history of the series of petitions, appeals,
and determinations are set out in Ziegler v. Department of
the Interior, 70 F. App’x 542, 543 (Fed. Cir. 2003) and
Ziegler v. MSPB, 296 F. App’x 930 (Fed. Cir. 2008). Only
the facts and background relevant to this narrow appeal
are set forth below.
    As relevant here, Mr. Ziegler worked as a police of-
ficer for a division of the United States Department of the
Interior (“agency”). In 2001, Mr. Ziegler alleged that the
agency discriminated against him and later coerced his
resignation in 1999. 1 In April 2002, the agency issued a
final decision on discrimination stating that because
Mr. Ziegler presented a “mixed” claim, the proper forum
for appeal was the Board, not the EEOC. Mr. Ziegler
appealed the agency’s final decision to the Board in May
2002. The Board found that the proper forum for appeal
of any discrimination claim was the EEOC and therefore
dismissed Mr. Ziegler’s appeal. The Board’s dismissal
became final on June 21, 2002. Mr. Ziegler did not file a
petition for review at that time.




    1  Ziegler v. Dep’t of the Interior, MSPB Docket
Nos. DE-07542-02-0050-I-1 and DE-0762-02-0051-I-1.
ZIEGLER   v. MSPB                                         3



     On March 22, 2016, Mr. Ziegler petitioned for review
of the Board’s June 21, 2002 initial decision. In a Decem-
ber 27, 2016 Final Order, the Board explained that peti-
tions for review must be filed within 35 days from
issuance of the initial decision, or, if the petitioner re-
ceived the initial decision more than 5 days after issu-
ance, within 30 days from the date he received the initial
decision. S.A. 4–5, ¶ 8; 5 C.F.R. § 1201.114(d). The Board
noted that Mr. Ziegler failed to allege that he received the
initial decision more than 5 days after its issuance on
June 21, 2002.         Thus, according to the Board,
Mr. Ziegler’s petition for review “was untimely filed by
more than 13 years.” S.A. 5, ¶ 8.
    The Board explained that it will excuse late filings
upon showing of good cause. See 5 C.F.R. § 1201.114(f).
Good cause requires a party to show that he exercised
ordinary prudence or due diligence. Alonzo v. Dep’t of the
Air Force, 4 M.S.P.R. 180, 184 (1980). To determine
whether a party has shown good cause, the Board consid-
ers the Alonzo factors. Id.; see also Moorman v. Dep’t of
the Army, 68 M.S.P.R. 60, 62–63 (1995), aff’d, 79 F.3d
1167 (Fed. Cir. 1996) (Table). After reviewing the Alonzo
factors, the Board found that Mr. Ziegler had not shown
good cause. S.A. 5, ¶ 10. The Board noted, for example,
that even though Mr. Ziegler was not represented by
counsel, he graduated from law school in 2004 and is a
member of the District of Columbia Bar. S.A. 6, ¶ 10.
Finally, the Board found that Mr. Ziegler was not entitled
to equitable tolling. S.A. 5–6, ¶ 10. Because it found that
Mr. Ziegler filed his petition for review more than a
decade late and that he failed to show good cause for the
delay, the Board dismissed his petition as untimely.
    Mr. Ziegler appeals, and we have jurisdiction pursu-
ant to 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
4                                          ZIEGLER   v. MSPB



                       DISCUSSION
    We uphold the Board’s decision unless it is arbitrary,
capricious, an abuse of discretion, otherwise not in ac-
cordance with law, or unsupported by substantial evi-
dence. 5 U.S.C. § 7703(c); see also U.S. Postal Serv.
v. Gregory, 534 U.S. 1, 6–7 (2001) (explaining that we do
not substitute our judgment over the Board’s factual
determination). We review the factual findings underly-
ing the Board’s conclusion that Mr. Ziegler’s petition was
untimely for abuse of discretion. Bolton v. MSPB, 154
F.3d 1313, 1316 (Fed. Cir. 1998).
    It is undisputed that Mr. Ziegler’s 2016 petition for
review was filed years after the deadline for reviewing the
Board’s June 21, 2002 decision. Mr. Ziegler, therefore,
bears the burden of showing good cause for filing his
petition for review late. See Mendoza v. MSPB, 949 F.2d
391, 393 (Fed. Cir. 1991) (“The appellant bears the burden
of proof on issues of timeliness, by a preponderance of the
evidence.”). To show good cause, Mr. Ziegler must prove
that he exercised due diligence or ordinary prudence
under the circumstances. Black v. Dep’t of Justice, 87
M.S.P.R. 545, ¶ 5 (2001).
    In evaluating whether good cause exists, the Board
must consider the Alonzo factors: the length of delay;
whether the appellant was notified of, or was aware of,
the time limit; the reasonableness of the appellant’s
excuse; the appellant’s diligence; whether the appellant is
pro se; and whether circumstances beyond the appellant’s
control affected his ability to timely file his petition.
Walls v. MSPB, 29 F.3d 1578, 1582 (Fed. Cir. 1994) (citing
Alonzo, 4 M.S.P.R. at 184); Moorman, 68 M.S.P.R. at 62–
63. We agree with the Board that Mr. Ziegler failed to
show good cause that would warrant such a late filing.
ZIEGLER   v. MSPB                                         5



     In this case, the delay was approximately thirteen
years. 2 The record shows that Mr. Ziegler was notified of
pertinent filing deadlines. For example, the Board’s June
21, 2002 decision contains a “NOTICE TO APPELLANT”
explaining that he had 5 days from issuance (or 30 days
from receipt) to file a petition for review. S.A. 10.
Mr. Ziegler’s allegation that the Department of Interior
failed to comply with a prior, related settlement agree-
ment does not excuse his unreasonable delay in filing.
And while Mr. Ziegler proceeded pro se, he is an attorney.
Nor has Mr. Ziegler alleged any circumstances out of his
control that prevented him from filing a petition for
review for thirteen years. We note that Mr. Ziegler en-
gaged in other litigation in 2007 and 2008, thus demon-
strating that he was able to make legal filings. In sum,
none of the Alonzo factors favors Mr. Ziegler. We there-
fore find that substantial evidence supports the Board’s
finding that Mr. Ziegler failed to show good cause that
would justify his late filing.
    We also agree with the Board that our decision in
Kirkendall v. Department of the Army, 479 F.3d 830 (Fed.
Cir. 2007) (en banc), does not render Mr. Ziegler eligible
for equitable tolling. The Board found Kirkendall not to
control because that case concerns the filing deadline for
Veterans Employment Opportunities Act (“VEOA”) com-
plaints. Here, by contrast, the issue is the filing deadline
for petitions for review. In Kirkendall, we focused on
whether there was a sufficiently analogous private suit to



   2    Even if Mr. Ziegler were appealing the Board’s
June 16, 2008 dismissal, his petition for review was filed
approximately eight years late. For the same reasons we
determine that Mr. Ziegler has not shown good cause for
delay in petitioning for review of the 2002 decision, he has
not shown good cause for the delay in petitioning for
review of the 2008 decision.
6                                          ZIEGLER   v. MSPB



a VEOA claim and whether Congress clearly expressed its
intent to limit equitable tolling of VEOA complaints. See
id. at 837–42. Based on that analysis, we concluded that
the VEOA is subject to equitable tolling. Id. at 834. Our
discussion of VEOA claims in Kirkendall, however, has no
bearing on petitions for review. As such, we agree with
the Board that Mr. Ziegler was not eligible for equitable
tolling.
    Finally, we note that Mr. Ziegler’s informal brief ap-
pears to argue the merits of certain claims, including
Uniformed Services Employment and Reemployment
Rights Act (“USERRA”) and VEOA claims. The record,
however, demonstrates that in 2008, the Board consoli-
dated and dismissed Mr. Ziegler’s USERRA and VEOA
claims at Mr. Ziegler’s request. S.A. 22. Mr. Ziegler has
not appealed that decision, which remains final and
binding. See Olivares v. MSPB, 17 F.3d 386, 388 (Fed.
Cir. 1994). Because we agree that the Board lacked
jurisdiction, we do not evaluate the underlying merits
contained in Mr. Ziegler’s appeal. See id.
                       CONCLUSION
     The Board’s conclusion that Mr. Ziegler failed to show
good cause to untimely file his petition for review of a
2002 final decision is supported by substantial evidence.
We therefore affirm the Board’s dismissal of the petition
for review.
                      AFFIRMED
                          COSTS
    No costs.